Name: Council Regulation (EEC) No 2257/88 of 19 July 1988 fixing the guide price for dried fodder for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  agricultural activity
 Date Published: nan

 Official Journal of the European Communities 26 . 7 . 88No L 199 / 4 COUNCIL REGULATION (EEC) No 2257 / 88 of 19 July 1988 fixing the guide price for dried fodder for the 1988 / 89 marketing year the common prices at the beginning of each marketing year ; whereas the criteria laid down for alignment lead to the Spanish prices being fixed at the levels mentioned hereinafter , HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , the guide price for the products referred to in the first and third indents of Article 1 ( b ) of Regulation (EEC ) No 1117 / 78 shall be fixed : ( a ) at 161,27 ECU per tonne for Spain , ( b ) at 178,92 ECU per tonne for the other Member States . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18 % of the dry weight . Article 2 For the 1988 / 89 marketing year , the percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117 / 78 shall be 100% for the products referred to in Article 1 (b ), first and third indents , and ( c) of that Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 May 1988 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 3996 / 87 ( 2 ), and in particular Articles 4(1 ) and 5(2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , under Article 4 of Regulation (EEC) No 1117 / 78a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas , under Article 5 ( 2 ) of Regulation (EEC) No 1117 / 78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question , the percentage should be set at 100 % ; Whereas , under Article 68 of the Act of Accession , prices in Spain have been set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS C 1 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 2 ) OJ No L 377 , 21 . 12 . 1987 , p . 35 . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 36 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . { 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 .